NEGATIVE ELECTRODE ACTIVE SUBSTANCE FOR NONAQUEOUS ELECTROLYTE SECONDARY BATTERY AND NONAQUEOUS ELECTROLYTE SECONDARY BATTERY
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-7 and 9-23 are pending, wherein claims 1, 4, 6-7 and 10 are amended, and claims 15-22 were previously withdrawn. Claims 1-7, 9-14 and 23 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 112
Claims 1-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “based” in claims 1 and 3-7 and 9-13 render the claims indefinite because the claims include elements not actually disclosed (those encompassed by “based”), thereby rendering the scope of the claims unascertainable. See MPEP § 2173.05(b) III. E. In addition:
The recitation “carbon-based particle” can be interpreted in at least the following ways: 1) particle of a substance containing carbon substance (e.g., graphite, carbon black, etc.); and 2) particle of a substance (e.g., SiC, CaCO3, etc.) containing carbon element. Thus, the recitation is indefinite.
The recitation “a silicon-based coating layer” can be interpreted in at least the following ways: 1) a coating layer of silicon substance (e.g., silicon); 2) a coating layer of a substance containing silicon element (e.g., SiC, SiO2, etc.); and 3) a coating layer of a mixture of substances at least one of which contain silicon substance or silicon element. Thus, the recitation is indefinite.

Claim Rejections - 35 USC § 103
Claims 1-3, 9-11, 13-14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 20190036121 A1, hereafter Cho) in view of Cheng et al. (US 20180175378 A1, hereafter Cheng).
Regarding claim 1, Cho teaches a negative electrode active material (“anode active material”, see Title) for a lithium secondary battery, the negative electrode active material comprising:
a carbon-based particle including pores in an inner portion and/or a surface thereof (Figs. and at least [0047]-[0048]: “porous carbon structure” “has a plurality of pores”); and
a silicon-based coating layer (“a first coating layer” including “a non-carbonaceous material” which may be silicon oxide, see at least [0056]-[0057])) positioned on a pore surface and/or a pore-free surface of the carbon-based particle ([0058]).
Cho appears silent to a silicon carbon compound contained in the silicon-based coating layer. However, in the same field of endeavor, Cheng discloses that both a silicon oxide coating layer and a silicon carbide coating layer (“inner coating layer” disclosed in [0026]) can be deposited on surfaces of core carbon particles ([0026], [0028]), and therefore these two layers are functional equivalents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed a silicon carbide coating layer as disclosed Cheng as an alternative to the silicon oxide coating layer of Cho, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).
The newly added limitation “wherein when the negative electrode active material is left in air at 25 [Symbol font/0xB0]C and 1 atm for 24 hours, a thickness of an oxide film (SiOx, 0<x≤2) formed on the surface of the silicon-based coating layer is 1% or more and 40% or less of the total thickness of the silicon-based coating layer including the oxide film after exposure to air” is a conditional and optional limitation due to the use of the term “when” and represents a property or characteristic of the negative electrode active material. Since Cho in view of Cheng teaches the same negative electrode active material as claimed, the claimed property of characteristic of the negative electrode active material is necessarily present. Products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Note also that the “SiOx, 0<x≤2” does not limit the scope of the claim, since it is included in a parenthesis in the claim.
Regarding claim 2, Cho in view of Cheng teaches the negative electrode active material of claim 1, wherein the silicon carbide compound may be SiC (See, e.g., [0058], [0063]).
Regarding claim 3, Cho in view of Cheng teaches the negative electrode active material of claim 1, further comprising a carbon coating layer positioned on the silicon-based coating layer (See, at least, “a second coating layer on the first coating layer and including a carbonaceous material” in [0047]).
Regarding claim 9, Cho in view of Cheng teaches the negative electrode active material of claim 1, wherein the carbon-based particle includes pores in the inner portion and the surface thereof (See at least Figs. of Cho).
Regarding claim 10, Cho in view of Cheng teaches the negative electrode active material of claim 1, wherein the pores of the carbon-based particle have an average diameter of about 100 nm to about 400 nm ([0053], Cho), overlapping the instantly claimed 30 nm to 900 nm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 11, Cho in view of Cheng teaches the negative electrode active material of claim 10, wherein the number of pores most adjacent to one pore positioned in the inner portion of the carbon-based particle is 5 to 6 based on a cross section of the carbon-based particle (See Figs. 1-4 of Cho).
Regarding claim 13, Cho in view of Cheng teaches the negative electrode active material of claim 1, wherein the silicon-based coating layer has a thickness of about 5 nm to about 100 nm ([0060], Cho).
Regarding claim 14, Cho in view of Cheng teaches the negative electrode active material of claim 10, wherein the silicon-based coating layer is formed by a chemical vapor deposition method ([0087], Cho). In addition, it has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its process of production.
Regarding claim 23, Cho in view of Cheng teaches a lithium secondary battery comprising the negative electrode active material of claim 1 (See at least [0090]-[0092]).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cheng, as applied to claim 1 above, and further in view of Burton et al. (US 20180261116 A1, hereafter Burton).
Regarding claims 4-7, Cho in view of Cheng teaches the negative electrode active material of claim 1, but is silent to the silicon-based coating layer including Si nanoparticles dispersed in the matrix.
In the same field of endeavor, Burton discloses that depositing a durable silicon coating containing nanoscale silicon domains on a carbon material, wherein the nanoscale silicon particles are incorporated into a graded interface of carbon to SiC, will mechanically bind SiC and the carbon material ([0010], [0011], [0035], [0037]), and the resulting modified carbon material can be used to make an improved anode for use in a lithium ion battery ([0009]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have incorporated the teachings of Burton into Cho in view of Cheng such that nanoscale particles of silicon are incorporated into the silicon-based coating layer of Cho in view of Cheng for the benefit of advantages stated above. As a result, the silicon nanoparticles are considered to be dispersed in a matrix of silicon carbon compound.
 Further, Burton discloses that silicon nanoparticles are sufficiently small and as one of properties of the silicon coating, can be controlled and varied ([0034]-[0035]). One of ordinary skill in the art would have readily arrived at the claimed size of silicon nanoparticles through routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP § 2144.05.
Burton further discloses that the deposited silicon can be crystalline or amorphous (at least [0035]) and as one of properties of the silicon coating, can be controlled and varied ([0034]-[0035]). One of ordinary skill in the art would have readily arrived at the claimed crystalline degree through routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP § 2144.05.
Burton discloses that the silicon-based coating layer may contain silicon and carbon, and as one of properties of the coating, the weight ratio of carbon to silicon contained in the coating can be controlled and varied ([0024]-[0035]). One of ordinary skill in the art would have readily arrived at the claimed weight ratio through routine experimentation. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”. See MPEP § 2144.05.
In addition, it is submitted that the ranges recited in claims 5-7 do not patentably distinguish the invention in the absence of evidence that the ranges are significant, since no criticalities to the claimed ranges are disclosed or demonstrated. See MPEP § 2144.04(IV).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Cheng, as applied to claim 1 above, and further in view of Cericola et al. (US 20150099180 A1, hereafter Cericola).
Regarding claim 12, Cho in view of Cheng teaches the negative electrode active material of claim 1, but appears silent to a BET specific surface area as claimed. However, in the absence of evidence to the contrary, the selection of a specific BET specific surface area would appear to require no more than routine investigation by those ordinary skilled in the art. In re Austin, et al., 149 USPQ 685, 688. For example, Cericola discloses that particles of graphite core used in a negative electrode active material have a BET specific surface area of at least 50 m2/g ([0042]) and exhibit excellent mechanical and electrochemical properties ([0041]). Therefore, one of ordinary skill in the art would choose a BET specific surface area of at least 50 m2/g, as taught by Cericola, and would readily arrive at the claimed limitation since it is merely a matter of design choice.

Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
1) In response to the argument regarding the term “based”, see the interpretations in the above 112(b) rejection.
2) In response to Applicant’s arguments that Cho, Cheng, or Burton does “not recognize the above problems caused by the silicon oxide …”, it is respectfully submitted that the difference in objectives does not defeat the case for obviousness because, as MPEP § 2144 states, the “reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
The fact that Applicant has recognized an advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727